DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a transmission apparatus comprising: a signal processing circuit that, in operation, generates control signals and data streams, the control signals being generated by performing a cyclic shift diversity scheme, the data streams being phase-rotated by first signal processing and phase-adjusted by second signal processing; and a transmitter that, in operation, transmits the control signals and the data streams through multiple antennas in a single carrier mode, wherein in the first signal processing, data symbols included in each of the data streams are phase- rotated using a phase rotation value that is defined per data symbol included in the data symbols, according to an order of the data symbols, in the second signal processing, the data symbols included in each of the data streams are phase-adjusted using a phase adjustment value that is defined per data stream included in the data streams, and the control signals are generated from control data having a field indicating whether the data streams are modulated using the single carrier mode or not.  The closest prior art, US Patent 10,972,163 B2) from the same applicant of the instant application, data symbols included in each of the data streams are phase-rotated using a phase rotation value that is defined per data symbol included in the data symbols, according to an order of the data symbols, and in the second signal processing, the data symbols included in each of the data streams are phase-adjusted using a phase adjustment value that is defined per data stream included in the data streams.  These distinct features have been added to independent claim 3, and similar features have been added to independent claim 4, thus rendering claims 3-4 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al. (US 10,972,163 B2) discloses a transmission method, transmission device, reception method and reception device.
Murakami et al. (US 2014/0029509 A1) discloses a signal generating method and signal generating device.
Lee et al. (US 2010/0322349 Al) discloses a method for transmitting data using cyclic delay diversity.
Murakami et al. (US 2015/0171937 A1) discloses a transmission method, reception method, transmitter, and receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/9/2021